Case: 12-16570    Date Filed: 11/15/2013   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-16570
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 2:12-cr-00030-MEF-WC-1



UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

ANTHONY TYRONE JONES,

                                                      Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                            (November 15, 2013)

Before HULL, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:
               Case: 12-16570     Date Filed: 11/15/2013   Page: 2 of 6


      Anthony Tyrone Jones appeals the 96-month sentence imposed by the

district court upon his plea of guilty. Jones argues, and the government agrees, that

the court erred when it refused to sentence Jones to 92 months, as both parties had

intended under the plea agreement. We agree that the district court clearly erred in

its interpretation of the agreement, and grant Jones the relief he seeks: specific

performance.

                                               I.

      In February 2012, a federal grand jury returned an indictment charging Jones

with three drug felonies. After initially pleading not guilty, Jones and the

government negotiated a plea agreement. As part of the plea agreement, the

government and Jones agreed that “the appropriate sentence for the offense to

which [Jones] is pleading guilty is the bottom end of the applicable Guideline

range.” Pursuant to this agreement, Jones pleaded guilty.

      The district court accepted the plea agreement and noted that it intended to

follow its terms. Jones was determined to have a Guidelines range of 92–115

months. Rather than sentencing Jones to the lowest sentence under the Guidelines,

however, the district court imposed a sentence of 96 months. Jones objected to the

imposition of a sentence higher than 92 months because it was inconsistent with

his understanding of the plea agreement. The district court recognized on the

record that the imposed sentence “may have deviated from a binding plea


                                           2
              Case: 12-16570     Date Filed: 11/15/2013   Page: 3 of 6


agreement,” but nevertheless declined to modify the sentence. The district court

insisted that the terms of the agreement allowed for a sentence higher than 92

months because the agreement said “the bottom end of the guideline range” rather

than “the bottom of the guideline range.”

                                                II.

      A plea agreement “is, in essence, a contract between the Government and a

criminal defendant.” United States v. Howle, 166 F.3d 1166, 1168 (11th Cir.

1999). Whether a binding plea agreement has been breached is a question of law

that we review de novo. United States v. Al-Arian, 514 F.3d 1184, 1191 (11th Cir.

2008). “However, the district court’s factual findings regarding the scope of the

agreement will be set aside only if they are clearly erroneous.” Id.

      In resolving a dispute over the meaning of terms in a plea agreement, we

apply an objective standard to determine whether the alleged violation of the

agreement is inconsistent with what the defendant reasonably understood when he

entered his plea. United States v. Copeland, 381 F.3d 1101, 1105 (11th Cir. 2004).

We do not accept a “hyper-technical reading” or a “rigidly literal approach in the

construction of the language.” United States v. Jeffries, 908 F.2d 1520, 1523 (11th

Cir. 1990) (quotation marks omitted). We also view the agreement against the

background of the negotiations, and do not interpret it in a way that directly

contradicts any oral understandings. Id. Finally, to the extent there are any


                                            3
                 Case: 12-16570       Date Filed: 11/15/2013        Page: 4 of 6


ambiguities in the agreement, we consider extrinsic evidence of the parties’ intent

and, if necessary, construe the ambiguity against the government. Id.; see also

Copeland, 381 F.3d at 1105–06.

                                                     III.

       We must first decide whether “the bottom end of the guideline range” is

ambiguous. See Copeland, 381 F.3d at 1106. We conclude that it is not, and that

it was clear error for the district court to sentence Jones inconsistent with the

unambiguous meaning of the accepted plea agreement’s sentencing provision.

       While we have not addressed this precise question in a published opinion,

this Court has previously interpreted the phrase “sentence at the low end of the

applicable guideline range”—a phrase similar to that used in Jones’s agreement—

to unambiguously mean “the lowest number of months of imprisonment designated

in the sentencing table.” United States v. Worden, 172 F. App’x 981, 983 (11th

Cir. 2006); see also United States v. Parker, 280 F. App’x 899, 901 (11th Cir.

2008) (“[T]he ‘low end’ of the Guidelines sentence range is simply the lowest

possible sentence within that range.”). 1 The plain meaning of the terms supports

this interpretation. As is relevant, “bottom” means “the lowest part or place.”

Merriam Webster’s Collegiate Dictionary 134 (10th ed. 2000). We agree with the

1
 This interpretation is also consistent with the way in which this Court uses the phrase, albeit in
cases that do not squarely address the interpretation of a plea agreement’s terms. See, e.g.,
United States v. Shelton, 400 F.3d 1325, 1328 (11th Cir. 2005) (characterizing “the most lenient
sentence” in the applicable range as “a sentence at the low end of the Guidelines range”).
                                                 4
              Case: 12-16570      Date Filed: 11/15/2013   Page: 5 of 6


Worden panel that the objective meaning of “end” as modified by a term such as

“bottom” is clear: the bottom point of the applicable advisory Guideline range.

      Even if the phrase were ambiguous, both Jones and the government agree

that they intended Jones to be sentenced to the lowest number in the applicable

Guideline range. In light of the evidence of the parties’ intent before the district

court at the sentence hearing, the court clearly erred when it imposed a sentence

contrary to that unified intent. See Copeland, 381 F.3d at 1105–06 (noting that we

look to the parties’ intent in construing an ambiguous plea agreement); United

States v. Yesil, 991 F.2d 1527, 1532–33 (11th Cir. 1992) (reversing where the

district court failed to follow the terms of the plea agreement); see also United

States v. Vallejo, 463 F. App’x 849, 852 (11th Cir. 2012) (noting that, if a plea

agreement was ambiguous, it would be error for a court to impose a sentence

contrary to the intent of the parties to the agreement because the defendant “would

not have reasonably understood . . . that the Court was going to override the terms

of the plea agreement it had already accepted”).

      When a court accepts a plea agreement, but then denies the defendant the

benefit of that agreement, the defendant is entitled to specific performance or the

opportunity to withdraw his guilty plea. Yesil, 991 F.2d at 1532–33 (defining the

appropriate remedies when a court violates the terms of a plea agreement it has

already accepted). Here, the government urges us to remand so that Jones may


                                           5
              Case: 12-16570     Date Filed: 11/15/2013   Page: 6 of 6


withdraw his plea if he so chooses. Jones, on the other hand, asks for specific

performance of the benefit for which he bargained—a sentence of 92 months.

      We agree that specific performance is appropriate here. This Court

generally enforces the specific terms of a plea agreement in the face of a violation

so long as the defendant “entered into his plea agreement freely and intelligently,

and adhered to his part of the bargain.” United States v. Boatner, 966 F.2d 1575,

1580 (11th Cir. 1992). Jones entered his plea voluntarily and intelligently, and he

has already performed his obligations under the plea agreement.

      For these reasons, we VACATE and REMAND with instructions that Jones

be resentenced to 92 months in keeping with the terms of the agreement he and the

government negotiated.




                                          6